Worden, J.
In this case there was a judgment for the plaintiff below, by agreement. It does not appear that the defendant had been summoned, nor that he entered an appearance, personally, but the agreement for the judgment was made by' attorney. The record does not show, affirmatively, that the attorney, making the agreement, had any written authority from his client to do so. In such case, written authority is necessary to be produced and proven, to the satisfaction of the Court, before judgment can be rendered on the agreement of the attorney. 2 R. 8., 1852, p. 202, sec. 773.
We need not determine, in this case, whether it is necessary that the record should show, affirmatively, that such written agreement was produced and proven, or whether it should be presumed, the contrary not appearing. There is nothing properly before us. No exception was taken, and no application made to the Court below to be relieved from the judgment.
Per Curiam.
The appeal is dismissed, with costs.